Exhibit 10.3

SECOND AMENDED AND RESTATED

TIDEWATER INC.

PHANTOM STOCK PLAN

 

  1. Purpose.

The purpose of the Second Amended and Restated Tidewater Inc. Phantom Stock Plan
(this “Plan”) is to provide a select group of officers and key employees, who
contribute by their ability, industry, and ingenuity to the management and
successful operation of the Company, with the opportunity to earn additional
incentive compensation in the form of cash-settled awards that track the value
of shares of Common Stock.

 

  2. Definitions.

As used in this Plan, unless the context clearly requires otherwise, the
following terms shall have the meaning respectively provided:

(a) “Agreement” means the Phantom Stock Unit Agreement entered into by a
Participant and Tidewater providing the terms and conditions of a given Award.

(b) “Award” means a specific grant of Phantom Stock Units under this Plan
representing the conditional agreement of Tidewater to pay additional
compensation to a given Participant.

(c) “Board” means the Board of Directors of Tidewater.

(d) “Code” means the Internal Revenue Code of 1986, as amended, including, for
each section cited, the regulations and guidance issued thereunder.

(e) “Committee” means the Compensation Committee of the Board or a subcommittee
thereof. The Committee shall consist of not fewer than two members of the Board,
each of whom must qualify as a both a “non-employee director” under Rule 16b-3
promulgated under the 1934 Act and an “outside director” for purposes of
Section 162(m) of the Code.

(f) “Common Stock” means the common stock, $0.10 par value per share, of
Tidewater.

(g) “Company” means Tidewater together with any entity of which Tidewater owns
(directly or indirectly), within the meaning of Section 424(f) of the Code, 50%
or more of the total combined voting power of all equity interests.

(h) “Dividend Equivalent” means, with respect to a given Award of Phantom Stock
Units credited to a particular Participant, a dollar amount equal to any cash
dividend or distribution that the Participant would have been entitled to
receive if the Participant had been the owner, on the record date for such
dividend or distribution, of a number of shares of Common Stock equal to the
number of Phantom Stock Units then properly credited to the Phantom Stock Unit
Account of the Participant with respect to such Award.

 

1



--------------------------------------------------------------------------------

(i) “Effective Date” means the date set forth in the Agreement as the effective
date of the Award.

(j) “Participant” means any eligible officer or key employee selected pursuant
to Section 4.1 to receive the grant of an Award.

(k) “Phantom Stock Unit” means the right to receive the Value Per Unit in cash
from the Company. Such right shall be subject to the vesting and other terms and
conditions of this Plan and the Agreement relating to such Phantom Stock Units.

(l) “Phantom Stock Unit Account” means a bookkeeping entry that shall consist of
the number of Phantom Stock Units awarded to each Participant from time to time
and credited to the Participant’s account together with all Dividend Equivalents
thereon, less all Phantom Stock Units and Dividend Equivalents that have been
paid out to such Participant.

(m) “1934 Act” means the Securities Exchange Act of 1934.

(n) “Value Per Unit” means the closing price of a share of Common Stock on the
New York Stock Exchange on the vesting date, or, if no sale shall have been made
on that day, on the preceding day on which there was a sale of Common Stock.

 

  3. Administration of this Plan.

3.1 Administrator. This Plan shall be administered by the Committee, which shall
have complete discretion and authority to interpret and construe this Plan and
all Awards and Agreements, decide all questions of eligibility and benefits
(including underlying factual determinations), and adjudicate all claims and
disputes.

3.2 Administrative Rules. The Committee may (a) adopt, amend, and rescind rules
and regulations relating to this Plan; (b) grant Awards; (c) determine the terms
and provisions of all Awards, including provisions defining or otherwise
relating to (i) the vesting of Awards, (ii) the duration of Awards, and
(iii) the effect of approved leaves of absence on the rights to benefits under
this Plan; (d) construe the provisions of this Plan and all Awards; (e) approve
one or more forms of Agreement to memorialize Awards; and (f) make all
determinations necessary or advisable for administering this Plan. Any such
actions by the Committee shall be consistent with the provisions of this Plan.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Agreement in the manner and to the extent
it shall deem expedient to carry this Plan or such Agreement into effect, and it
shall be the sole and final judge of such expediency. The determination of the
Committee on any matter relating to the Plan, Awards, or Agreements shall be
final, binding, and conclusive on all persons, including the Company, the
stockholders of Tidewater, and Participants.

3.3 Delegation of Authority. With respect to individuals who are not subject to
either Section 16 of the 1934 Act or Section 162(m) of the Code, the Committee
may delegate to the Chief Executive Officer of Tidewater its authority to
(a) designate Participants under this Plan, (b) grant Awards to such
Participants, and (c) determine all terms and provisions of such Awards,
including the ability to amend or modify the terms and conditions of Awards
granted to or held by such Participants, in each case, consistent with the
provisions of this Plan.

 

2



--------------------------------------------------------------------------------

  4. Eligibility and Participation.

4.1 Eligibility and Grant of Awards. Awards may be granted to any officer or key
employee of the Company selected by the Committee or, if delegated such
authority by the Committee pursuant to Section 3.3, by the Chief Executive
Officer. Each Award granted pursuant to this Plan shall consist of Phantom Stock
Units with the terms provided in this Plan and in the applicable Agreement.
Subject to the requirements for vesting and unless otherwise specified in an
Agreement, the specified number of Phantom Stock Units shall be deemed credited
as of the Effective Date.

4.2 Dividend Equivalents. Each Participant shall receive a Dividend Equivalent
for each Phantom Stock Unit credited to his or her Phantom Stock Unit Account.
Unless otherwise provided in the Agreement, the Dividend Equivalents shall be
paid in cash to the Participant at the same time the related dividend or
distribution is paid to holders of Common Stock, but no later than March 15 of
the year following the year in which the record date occurs.

4.3 Effect of Adoption. The adoption of this Plan shall not be deemed to give
any person a right to be granted an Award under this Plan.

 

  5. Credits to Accounts.

5.1 Credits. The Committee shall establish a Phantom Stock Unit Account with
respect to each Participant. Credits to a Participant’s Phantom Stock Unit
Account shall be made to reflect the grant of Phantom Stock Units and the
crediting of any Dividend Equivalents, if applicable. More than one Phantom
Stock Unit Account may be maintained for a Participant as necessary to reflect
different Awards. A Participant’s Phantom Stock Unit Account(s) shall be
utilized solely as a device for the measurement and determination of the amounts
to be paid to the Participant pursuant to this Plan, and shall not constitute or
be treated as a trust fund of any kind.

5.2 Phantom Stock Unit Adjustments. In the event of any change in the
outstanding shares of Common Stock by reason of any stock dividend or split,
recapitalization, merger, consolidation, combination or exchange of shares, or
other similar corporate change, the Committee shall make such adjustments in
each Participant’s Phantom Stock Unit Account, including the number of Phantom
Stock Units, as it deems to be equitable under this Plan in order to fairly give
effect to such change and to the purpose and intent of this Plan.

 

3



--------------------------------------------------------------------------------

  6. Vesting.

6.1 Vesting. Each Participant shall vest in his or her Award of Phantom Stock
Units (and, if not paid currently, any related Dividend Equivalents) at the
times and under the circumstances provided in the applicable Agreement.

6.2 No Segregation of Assets. The Company shall not segregate any assets in
connection with Phantom Stock Units granted under this Plan. The rights of a
Participant to benefits under this Plan shall be solely those of a general
unsecured creditor of Tidewater.

6.3 Payments. Unless otherwise provided in the Agreement, payment of the value
of a Phantom Stock Unit and any related accrued but unpaid Dividend Equivalents
will be made in cash in a single lump sum within 30 days of the vesting date,
but no later than March 15 of the year following the year in which vesting
occurs.

 

  7. Designation of Beneficiary.

Each Participant may designate a beneficiary or beneficiaries to receive any
amounts payable under this Plan after his or her death, and may change such
designation from time to time, by filing a written designation of beneficiary or
beneficiaries with the Committee on a form to be prescribed by the Committee,
provided that no such designation shall be effective unless so filed prior to
the death of such Participant. If a Participant fails to designate a
beneficiary, or if all designated beneficiaries predecease the Participant, then
the Participant’s beneficiary shall be deemed to be the Participant’s estate.

 

  8. Restrictions on Eligible Employees.

8.1 Continued Employment. The grant of an Award to an officer or key employee
pursuant to this Plan shall not give such officer or key employee any right to
be retained in the employ of the Company, and the right and power of the Company
to dismiss or discharge any Participant is specifically reserved.

8.2 No Rights as a Stockholder. A Participant shall have no dividend, voting, or
any other rights as a stockholder of Tidewater as a result of participation in
this Plan.

 

  9. Amendment or Termination.

The Committee may, from time to time, amend, modify, change, suspend, or
terminate, in whole or in part, any or all provisions of this Plan, except that
no amendment, modification, change, suspension, or termination may affect any
right of any Participant, without his or her consent, who has been granted an
Award pursuant to this Plan, with respect to any vested benefit that has accrued
thereunder prior to the effective date of such amendment, modification, change,
suspension, or termination.

 

  10. Assignment.

No right or interest to or in any Award, payment or benefit to a Participant
under this Plan shall be assignable by such Participant except by will or the
laws of descent and

 

4



--------------------------------------------------------------------------------

distribution. No right, benefit, or interest of a Participant under this Plan
shall be subject to anticipation, alienation, sale, assignment, encumbrance,
charge, pledge, hypothecation, or set off in respect of any claim, debt, or
obligation, or to execution, attachment, levy, or similar process, or assignment
by operation of law. Any attempt, voluntarily or involuntarily, to effect any
action specified in the immediately preceding sentences shall, to the fullest
extent permitted by law, be null, void, and of no effect.

 

  11. Notices.

Whenever any notice is required or permitted under this Plan, such notice must
be in writing and personally delivered or sent by mail, electronic mail,
overnight delivery, or facsimile. Any notice required or permitted to be
delivered under this Plan shall be deemed to be delivered on the date on which
it is personally delivered or sent by facsimile, or, whether actually received
or not, on the first business day after being sent by overnight delivery, and
the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has most recently specified by
written notice and delivered in accordance with this Section 11. The Company or
a Participant may change, at any time and from time to time, by written notice
to the other, the address which it, he or she had previously specified for
receiving notices. Until changed in accordance with this Section 11, the Company
and each Participant shall specify as its, his or her address for receiving
notices, the address set forth in the applicable Agreement.

 

  12. Capital Structure.

This Plan and the Awards granted under this Plan shall have no effect on
Tidewater’s capital structure, and shall not affect the right of Tidewater or
any affiliated company to reclassify, recapitalize, or otherwise change its debt
or capital structure, or to merge, consolidate, convey any or all of its assets,
dissolve, liquidate, wind up, or otherwise reorganize.

 

  13. Other Benefits.

Amounts paid under this Plan shall not be considered as part of a Participant’s
salary or compensation under any other employee benefit plan, or otherwise used
for the calculation of any other pay, allowance, pension, or other benefits,
unless expressly provided by such other employee benefit plan or required by
applicable law.

 

  14. Inurement of Rights and Obligations.

The rights and obligations under this Plan and any related Agreements shall
inure to the benefit of, and shall be binding upon the Company, its successors
and assigns, and Participants and their respective beneficiaries and legal
representatives.

 

  15. Tax Matters.

15.1 Withholding. The amounts payable to a Participant under this Plan shall be
reduced by any amount that the Company is required to withhold with respect to
such payments under the then applicable provisions of the Code, and state or
local income tax laws.

15.2 Section 409A. The Phantom Stock Units are intended to either comply with,
or be exempt from, Section 409A of the Code and the Plan and Awards shall be
interpreted and administered consistent with that intent. Notwithstanding the
foregoing, the Company is not responsible for, and makes no representation or
warranty whatsoever in connection with, the tax treatment under this Plan and
each Participant should consult his or her own tax advisor as to the tax effect
of amounts payable to such Participant under this Plan.

 

5



--------------------------------------------------------------------------------

  16. General.

16.1 Laws Governing. The substantive laws of the State of Louisiana shall govern
the validity, construction, enforcement, and interpretation of this Plan and all
Agreements, unless otherwise specified therein.

16.2 Good Faith Determinations. No member of the Committee or the Board shall be
liable, with respect to this Plan or any Agreement, for any act, whether of
commission or omission, taken by any other member or by any officer, agent, or
employee of the Company, nor, excepting circumstances involving his or her own
bad faith, for anything done or omitted to be done by himself or herself.

16.3 Effect of Headings. Section headings contained in this Plan are for
convenience only and shall not affect the construction of this Plan.

16.4 Invalid Provisions. If any provision of this Plan or any Agreement is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Plan or such Agreement, (a) such provision shall be
fully severable; (b) this Plan or such Agreement shall be construed and enforced
as if such illegal, invalid, or unenforceable provision had never comprised a
part of this Plan or such Agreement; and (c) the remaining provisions of this
Plan or such Agreement shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or severance from
this Plan or such Agreement. Furthermore, in lieu of such illegal, invalid, or
unenforceable provision there shall be added automatically as part of this Plan
or such Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as is possible while still being legal, valid, and
enforceable.

16.5 Set-Off. The Company shall be entitled, at its option and not in lieu of
any other remedies to which it may be entitled, to set off any amounts due the
Company or any affiliate of the Company against any amount due and payable by
the Company or any affiliate of the Company to a Participant pursuant to this
Plan or otherwise.

16.6 Waivers. No waiver of any term or condition of this Plan shall be binding
unless it is in writing and signed by the Committee and the affected
Participant. The waiver by any party of a breach of any provision of this Plan
shall not operate or be construed as a waiver of any subsequent breach by any
party.

* * * * * * * * * * * * *

First approved and adopted by the Board of Directors in 2006.

Adopted in amended and restated form by the Board of Directors on May 31, 2007.

Adopted in second amended and restated form effective March 17, 2015.

 

6